DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 24, “an upper end the inclined part” should be changed to “an upper end of the inclined part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 009 432 A1 to Gilles.
Re-claim 1, Gilles discloses a hydraulic unit of a brake system, comprising: a housing; an oil supply part 18 that supplies oil to the housing, the oil supply part is disposed to communicate with the housing; an oil discharge part 19 is disposed in a center region of the housing and discharges the oil to an outside of the housing, the oil discharge part is separated from the oil supply part, and disposed to communicate with the housing; a piston 16 is movably mounted on the housing, to open and close the oil supply part and the oil discharge part, the piston comprises: an opening and closing part (upper part of the piston, see figure 2) movably mounted in the housing, to open and close the oil supply part and the oil discharge part; a support part (i.e. support plate) is fixed to the inside of the housing; and an elastic part 22 has one side supported by the support part and the other side contacting the opening and closing part, the elastic part provides an elastic force to the opening and closing part, wherein the opening and closing part comprises: an opening and closing body moved in the housing; and an opening and closing protrusion 23 protruding from another side of the opening and closing body (see annular protrusion illustrated in the figures), surrounding the oil discharge part, capable of contacting the oil supply part, and configured to block a flow path to which the oil discharge part and the oil supply part are connected, when contacted with the oil supply part, wherein the opening and closing protrusion has an inclined part (as illustrated in the figures) which is inclined downward toward the outside from the oil discharge part, wherein an upper end of the inclined part is contacted with the oil supply part so as to expose a part of the oil supply part.  The recitation “contacted with the oil supply part” is not clearly defined in the specification, and is thus interpreted as including any adjacent portion of the oil supply part.  The upper end is shown as contacting an edge of the oil supply part, and is thus interpreted as contacting the oil supply part.
Re-claim 9, the opening and closing protrusion 23 is not contacted with the oil discharge part.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilles in view of US 5,390,995 to Zirps.
Re-claim 4, Gilles fails to teach the opening and closing part further comprising a stopper formed on one side of the opening and closing body, configured to block the elastic part separating from the opening and closing body.
Zirps teaches a hydraulic unit having an opening and closing part comprising a stopper formed on one side of the opening and closing body (see figure 2), configured to block an elastic part 34 separating from the opening and closing body.  The stopper provides a seat and lateral stability for the elastic part.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opening and closing part of Gilles with a stopper formed on one side of the opening and closing body, configured to block the elastic part separating from the opening and closing body as taught by Zirps, so as to provide a seat and lateral restraining feature for the elastic part.
Re-claim 7, the elastic part 22 is a coil spring.  As modified by Zirps, the coil spring would have surrounded the stopper.
Re-claim 8, the piston further comprises a sealing part 25 mounted on an outer surface of the opening and closing body, the sealing part blocks oil leakage between the opening and closing body and the housing.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reinartz and Nimbari each teach a hydraulic unit with an opening and closing body provided with a protrusion having an inclined surface.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 28, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657